    Case: 1:19-cv-02040 Document #: 84 Filed: 02/06/20 Page 1 of 2 PageID #:657




                                                                                58527-LSK
                   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

STEPHANIE BURES, for herself and         )
on behalf of her minor children, TERRANCE)
JACKSON, JR., and SAMARI BOSWELL;        )
KIQIANA JACKSON; JESSICA JACKSON:        )
and ARKEYA BLANCHARD,                    )
                                         )
                        Plaintiffs,      )              No. 19-cv-02040
v.                                       )
                                         )              Judge Matthew F. Kennelly
THE CITY OF CHICAGO; Chicago police      )
officers JERALD WILLIAMS (star #3317);   )
JOSEPH BISZEWSKI (#12014); LIEUTENANT )
JAMES D. CASCONE (#560); ALFREDO         )
CASTRO (#9609); FERNANDEZ DELGADO;       )
(#6261); MATT DERCOLA (#15740);          )
SAMUEL FLORES (#17305); ZACHARY          )
GAMMONLEY (#15808); F. GARIBAY (#16358); )
SERGEANT GUNNEL (#2020); KEVIN           )
MCKENDRY (#11564); PAUL MIESZALA         )
(#15179); WASHINGTON MINA (#18599);      )
JONATHAN MORLOCK (#15358); NICHOLAS )
NESIS (#3329); CHRISTOPHER PASCAL        )
(#11996); VINCENTE PAREDES (#16960); JON )
PEULECKE (#17167); and PEDRO             )
VIANNA (#3145),                          )
                                         )
                        Defendants.      )
                                         )

                         STIPULATION TO DISMISS
        DEFENDANT OFFICERS BISZEWSKI, FLORES, PEULECKE and VIANNA

             NOW COME the parties, by and through their respective attorneys of record, and
      hereby stipulate and agree to the following:

             IT IS HEREBY STIPULATED AND AGREED: that DEFENDANT
      OFFICERS JOSEPH BISZEWSKI (#12014), SAMUEL FLORES (#17305),
      JON PEULECKE (#17167) and PEDRO VIANNA (#3145) are voluntarily dismissed
      from this action pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) without prejudice and with
      each Party bearing its own costs and attorneys’ fees.
    Case: 1:19-cv-02040 Document #: 84 Filed: 02/06/20 Page 2 of 2 PageID #:657




       WHEREFORE, the parties request that the Court approve the foregoing stipulation and
permit the above-named Defendants to be dismissed without prejudice and with each Party
bearing its own costs and attorneys’ fees.

      Respectfully submitted,

       /s/ Al Hofeld, Jr.                                      /s/ Larry S. Kowalczyk
       Al Hofeld, Jr., Esq.                                    Larry S. Kowalczyk
       30 N. LaSalle Street, Suite 3120                        Querrey & Harrow, Ltd.
       Chicago, IL 60602                                       175 W. Jackson Blvd.
       (773) 241-5844                                          Suite 1600
       al@alhofeldlaw.com                                      Chicago, IL 60604-2827
       Counsel for Plaintiffs                                  (312) 540-7000
                                                               lkowalczyk@querrey.com
                                                               Counsel for Defendant
                                                               Officers Biszewski, Flores,
                                                               Peulecke and Vianna




                                               2
